Title: July 1799
From: Washington, George
To: 




1. Morning clear—wind fresh from the So. Wt. and Mer. at 76–89 at highest and 76 at Night. A fine shower for about 15 minutes abt. 5 oclock & light rain afterwards until bed time 9 oclock. Doctr. Tazewell & Mr. Burwell Bullett came to dinner.

	
   
   Dr. William Tazewell wrote GW six weeks later to request that he be put in charge of a proposed marine hospital in Norfolk. His qualifications included a five-year attendance at hospitals in Edinburgh, London, and Paris (Tazewell to GW, 14 Aug. 1799, DLC:GW). Tazewell practiced medicine in Williamsburg during the War of 1812 and later practiced in Richmond. mr. burwell bullett: Benjamin Bullitt (d. 1766), of Fauquier County, had nine sons, one of whom was named Burwell.



 


2. Mer. at 74 in the Morning and 79 at Night. Clouds & appearances of rain, but none fell. Doctr. Tazewell & Mr. Bullett went away in the Morning & a Captn. Moore from East Indies & a Mr. Teal from Phila. came to dinner & returned to Alexa. in the afternoon.
 


3. Mer. at 74 in the Morning and 76 at Night. Wind brisk from the So. Et. Doctr. Stuart, & a Parson Lattum from Pennsylvania dined here & left it in the afternoon.


   
   parson lattum: probably Rev. James Latta (1732–1801), Presbyterian minister of Chestnut Level, Lancaster County, Pa., or one of his sons. James Latta was born in Ireland of Scotch-Irish parents who emigrated to America and settled near Elkton, Md. Latta’s two elder sons, Francis Alison Latta (c.1767–1834) and William Latta (c.1768–1847), were both ordained ministers at this time and had churches in Pennsylvania (SPRAGUEWilliam B. Sprague. Annals of the American Pulpit; or Commemorative Notices of Distinguished American Clergymen of Various Denominations, from the Early Settlement of the Country to the Close of the Year Eighteen Hundred and Fifty-five. 9 vols. New York, 1859-69., 3:199–208).



 


4. Morning heavy. Mer. at 74 and Wind So. Et. Clouds in every qr. & sprinklings of Rain. Mer. 80 at Night. Went up to Alexa. and dined with a number of the Citizens there in celebration of the anniversary of the declaration of American Independe. at Kemps Tavern.


   
   kemps tavern: Peter Kemp ran the Globe Tavern at the northeast corner of Cameron and Fairfax streets. The tavern had had several earlier proprietors, including George H. Leigh, John Abert, and Henry Lyles. John Wise, who built the newer of the two buildings now comprising Gadsby’s tavern

had also been the proprietor at one time (POWELL [1]Mary G. Powell. The History of Old Alexandria, Virginia: From July 13, 1749 to May 24, 1861. Richmond, 1928., 129, 133; Alexandria Journal, 19 April 1787; Columbian Mirror [Alexandria], 15 Oct. 1799; BROCKETTF. L. Brockett. The Lodge of Washington. A History of the Alexandria Washington Lodge, No. 22, A.F. and A.M. of Alexandria, Va., 1783-1876. Alexandria, Va., 1876., 54, 76).



 


5. Morning clear—wind fresh from the Southward. Mer. 74—at highest 88—and at Night 84. Appearances of Rain with distant thunder & lightning in the No.
 


6. Morning very heavy with great appearances of Rain—but little Wind & Mer. at 80–87 at highest & 84 at Night. Doctors Tazewell & Thornton came in the evening.
 


7. Morning Cloudy—Wind altho’ but little of it, No. W. Mer. 76–83 at highest and 78 at Night. Mr. Willm. Booker came in the evening.

   
   
   On 3 Mar. 1799 GW wrote the agricultural mechanic William Booker that “a Mill grinding from 15 to 20 bushls. a day, with two horses, would nearly, if not entirely, answer all my purposes; with the occasional aid of the Water Mills which in the driest Seasons, grinds a little” (NN: Washington Papers). Booker was at Mount Vernon to build GW a horse-powered grist mill (GW’s Cash Memoranda, 20 Feb.–3 Dec. 1799: entry for 12 July, RPJCB).



 


8. Morning clear with very little wind. Mer. at 71–84 afterwards at highest, & 78 at Night. Wind Southerly & weather clear.
 


9. Clear, with a very light air from the N.W. Mer. at 70 in the evening & Morning both. Much appearances of rain—but a sprinkling only fell. Doctors Thornton & Tazewell went away before breakfast.
 


10. Morning perfectly clear with very little wind. Mer. at 66—clear all day. Mer. 74 at Night. Mr. and Mrs. Law and a Mr. Dunn came here to dinner.
 


11. Morning clear, with a light breeze from the No. Et. Mer. at 68 & at Night 75—breeze fresher from the same quarter.
 


12. Fresh Southerly wind in the morning; clear; Mer. at 68. After noon a little lowering. Mer. 82 at Night. Doctr. Tazewell & Mr. G. W. Craik came here in the afternoon. Mr. Booker went away.
 


13. Morning a little cloudy—wind from the So. Wt. and Mer. at 76–85 at highest & 80 at Night. Great appearances of Rain towds. Evening—but they went off.
 



14. Morning a little Cloudy—Wind Southerly & Mer. at 77. Great appearances of Rain but none fell. Mer. 79 at Night. The Atty. Genl. Lee & Mr. W. Craik dined here. Doctr. Tazewell went away after dinner.
 


15th. Morning clear—Wind at No. Wt. and Mer. at 80—at highest 88 & at Night 83. Wind fresh after the Morning from the above point.
 


16. Morning calm. Mer. at 74. Wind brisk from the No. W. till the afternoon when it grew calm again. Mer. 78 at Night. Mr. Dunn left this after breakfast.
 


17. Morning clear—Wind at No. Wt. & Mer. at 72 and at night 78. Colonels Powell & Simms and Mr. Herbert and Judge Washington Captn. Blackburn & Mr. H. Turner dined here. The three first went away in the afternoon.

	
   
   Capt. Richard Scott Blackburn was interested in an appointment in the provisional army (GW to Bushrod Washington, 31 Dec. 1798, DLC:GW). mr. h. turner: probably Henry Smith Turner (1770–1834), of Smith’s Mount, Westmoreland County, who married (1796) Capt. Richard Scott Blackburn’s sister Catherine Blackburn. They later settled at Wheatland in Jefferson County.



 


18. Cloudy, with drippings now and then till about 4 oclock, when it commenced a constant slow rain with the Wind at So. Et. & contd. until I went to bed at 9 oclock. Mer. 71 at Night. Captn. Blackburn went away after breakfast.
 


19. A good deal of rain fell in the Night and the ground made sufficiently wet. Morning heavy with the wind at No. Et. and Mer. at 72. Misting, & sometimes pretty smart rain [at] Noon. Mer. 70 at Night. Judge Washington & Mr. H. Turner left this after dinner.
 


20. Morning a little cloudy—Wind at No. Et. & Mer. at 66—at Night 74. Appearances of Rain. Mr. Law went away after breakfast.
 


21. Morning cloudy—Wind at No. Et. and Mer. at 70. After One Oclk. several fine showers. Mer. 72 at Night.
 


22. Morning clear—Wind still at No. Et. & Mer. at 68. Serene all day. Mer. 74 at Night. Mr. Law returned this afternoon.
 



23. Morning clear with but little Wind all day. Mer. 68 in the Morning—80 at highest & 76 at Night. Mr. Needham Washington came in the afternoon.


   
   Needham (Nedham) Langhorne Washington (d. 1833), eldest son of Lawrence Washington (b. 1728) of Chotank and Elizabeth Dade Washington, inherited his father’s plantation in the Chotank neighborhood of King George County.



 


24. Morning perfectly clear. Mer. at 68 and a light breeze from the Eastward. Calm afterwards. Mer. 82 at highest & 77 at Night.
 


25. Very little wind and very warm—but being unwell, no acct. was taken of the Mer. Visited by Doctr. Craik.
 


26. Mer. at 74 in the Morning—85 at highest & 84 at Night. Doctr. Craik went away after breakft.
 


27. Morning calm. Mer. at 76. Calm all day. Mer. 88 at highest & 85 at Night.
 


28. Wind Southerly, with appearances of rain all the forenoon but none fell. Mer. 79 in the morng. & 80 at Night.
 


29. Morng., Mer. at 74—But little wind, and that Southerly. Weather clear thro’ the day. Mer. 87 at highest & 83 at Night.
 


30. Morning perfectly clear and calm. Mer. at 78—at highest & 85 at Night—a breeze from So. Wt. latter part of the day. A Major Riddle (a British Officer) Colo. Fitzgerald, & Mr. James Patton—and Mr. B. Bassett came to Dinner. The first three went away afterwds.

   
   
   James Patton (Patten) took an oath of citizenship and was licensed as a merchant in Alexandria in 1791 (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:29).



 


31. Clear, & wind lightly from the Southward. Mer. at 76—at its height 90 and at Night.
